In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, entered April 27, 1965, which, without a hearing, denied his application to vacate two judgments of said court, rendered April 27, 1956, convicting him under separate indictments of grand larceny in the first degree and forgery in the second degree, upon his guilty pleas, and imposing sentence. Order affirmed (People ex rel. Hirschberg v. Close, 1 N Y 2d 258). Beldock, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.